BOND, P. J.
— The record in this case contains the appeals in three of the tax bills suits brought by respondent against appellants wherein, in addition to the points presented in Bambrick Bros. Con. Co. v. Realty Co., ante, page 450, and which we have decided as shown' in the opinion in that case, the further defense is made that condemnation proceedings had been begun to open streets through portions of property described in the tax bills.
We conclude that the assignment of error based on this fact is untenable under this record, which shows that the proceedings to condemn were in fieri at the time of the trial, being then undetermined and open to cessation on the part of the city authorities. [Municipal Code, p. 362; City Charter, art. 4, sec. 10, art. 6, sec. 9; Eyssell v. St. Louis, 168 Mo. l. c. 613; Silvester v. St. Louis, 164 Mo. 601; Kansas City v. Ward, 134 Mo. 172.] Por the above reason the projected streets were not then streets in the sense of the charter excluding them as a part of the proportional area of the whole district assessable for sewer taxes (Charter, art. 6, sec. 22), and if they ever become streets, the money paid for them will stand in lieu of the land taken. [Ross v. Gates, 183 Mo. l. c. 347, 117 Mo. App. l. c. 243.]
*465For these reasons and those stated in the opinion in Banmbrick Bros. Construction Co. v. Realty Co., ante, page 450, the same judgments are entered in these cases.
All concur, Blair, J., in result.